Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 11, 2018

                                      No. 04-18-00449-CR

                                      Alberto M. LOPEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR5048
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
       In 2012, Appellant pled nolo contendere to the charge of injury to a child fourteen-years-
of-age or younger, knowingly causing serious bodily injury. See TEX. PENAL CODE ANN.
§ 22.04(a)(1) (West Supp. 2017). The trial court fined Appellant $1,500.00 and sentenced him to
confinement in the Texas Department of Criminal Justice—Institutional Division for fifteen
years. The trial court imposed the sentence on July 27, 2012.
        The record indicates Appellant did not timely file a motion for new trial or any other
postjudgment motion that would extend the appellate timetable. See TEX. R. APP. P. 22.5,
26.2(a).
        On June 15, 2018, Appellant filed a “Request for a Certificate of Appealability” and
stated “[n]ew evidence has come into being since my conviction, and I would like a chance to
argue it.”
        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a timely motion for new trial, a
defendant’s notice of appeal is timely filed if it is filed within thirty days after (1) the day
sentence is imposed or suspended in open court, or (2) the day the trial court enters an appealable
order. See TEX. R. APP. P. 26.2; Olivo, 918 S.W.2d at 522. In this case, the appellate record
shows Appellant’s notice of appeal was not timely filed.
        A late notice of appeal may be considered timely and invoke a court of appeals’
jurisdiction if it meets the following requirements:
       (1) it is filed within fifteen days of the last day allowed for filing,
       (2) a motion for extension of time is filed in the court of appeals within fifteen
           days of the last day allowed for filing the notice of appeal, and
       (3) the court of appeals grants the motion for extension of time.

Olivo, 918 S.W.2d at 522; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991) (stating that an out-of-time appeal from a final felony conviction may be
sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal
Procedure).
        We ORDER Appellant to show cause in writing within TWENTY DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See Olivo, 918
S.W.2d at 522; Ater, 802 S.W.2d at 243. If Appellant fails to respond as ordered, this appeal will
be dismissed for want of jurisdiction without further notice.



                                                       _________________________________
                                                       Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court